 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDRayonier,IncorporatedandUnion of Powerhouse Workers, LocalNo. 1.Case No. 12-CA-3417.April 20,1966DECISION AND ORDERUpon charges duly filed by Union of Powerhouse Workers, LocalNo. 1, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region 12, issueda complaint dated December 21, 1965, against Rayonier, Incorporated,herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8(a) (5) and (1) and Section 2(6) and, (7) of theNational Labor Relations Act, as amended. Copies of the charge andcomplaint were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges insubstance that the Union,w,as' and is the exclusive representative ofcertain employees of the Respondent in the appropriate unit certifiedby the Board on.November 18,1965, in Case No. 12-RC-2230, and thaton or.about December .9, 1965, and thereafter, the Respondent unlaw-fully refused to bargain with the Union.The Respondent's answer, filed on January 17, 1966, admits certainjurisdictional and factual allegations of the complaint but denies thecommission of unfair labor practices.On January 17, 1966, all parties to this proceeding entered into astipulation.The stipulation contains a statement of facts, and statesthat the parties have waived hearing, the making of findings of factsand conclusions of law by a Trial Examiner, and the issuance of aTrial Examiner's Decision, and that they desire to submit the instantcase directly to the Board for findings of facts, conclusions of law,and Decision and Order. The parties also agree that the stipulation,together with the charge, complaint, and answer in the instant case,and the record in Case No. 12-RC-2230, shall constitute the entirerecord in this case..On January 24, 1966, the Board approved the stipulation andordered the proceeding transferred to the Board.Upon the basis ofthe parties' stipulation and the entire record in the case, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged at Fernandina Beach, Florida, in themanufacture of chemical cellulose.During the 12-monthperiod pre-'Pursuantto the provisions of Section 3(b) ofthe Act, theBoard has delegated itspowers in connection withthis caseto a three-memberpanel [ChairmanMcCulloch andMembers Fanning and Zagoria].158 NLRB No. 30. RAYONIER, INCORPORATED177ceding the issuance of the complaint herein, the Respondent shippedfrom its Fernandina Beach, Florida, plant,' chemical cellulose valuedin excess of $50,000 directly to points outside the State of Florida. -The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDUnion of Powerhouse Workers, Local No. 1, is a labor organizationas defined in Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESOn October 27, 1965, the Board denied the requests for review ofthe Regional Director's Decision and Direction of Election, filed bythe Respondent, the Employer in Case No. 12-RC-2230, and by theIntervenor in that case 2On November 18, 1965, following an election conducted pursuantto the Decision and Direction of Election issued by the RegionalDirector in Case No. 12-RC-2230, the Board certified the Union asthe collective-bargaining representative of the employees in an appro-priate unit of all utility department employees located at the Fernan-dina Beach, Florida, plant, excluding all other employees, watchmen,guards, and supervisors as defined in the Act.The stipulation herein states that (1) on or about December 9, 1965,and continuing to date, the Union requested the Respondent to bargaincollectively with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment as the exclusive'bar-gaining representative of all the employees of the Respondent in theappropriate unit; and (2) the Respondent has refused and continuesto refuse to recognize and bargain with the Union because the Respond-ent contendsthat the unitcomposedof its utility department employ-ees isinappropriate, and Respondent desires to seek court review 'ofthis-issue which was decided by the Regional Director in the Decisionand Direction above- referred to and which was the subject of therequests for review referred to above.In its determination of theRespondent's, and the Intervenor'srequest for review in Case No. 12-RC-2230, the Board; upon carefulconsideration of the entire record in that case, found without meritthe Respondent's and the-Intervenor's requests for review and affirmedthe Regional Director's Decision and Direction of Election, whichfound that the present unit might be appropriate if the employees sodesired, 'apart from the existing production and maintenance unit ofthe Respondent's employees.The Respondent does not contend thats International,Brotherhood of Pulp, Sulphite&Paper MillWorkers, AFL-CIO.221-731-67-vol.15S-13- 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere now exists relevant and material evidence which was not avail-able at the representation proceedingAccordingly, R e find that the Union was duly certified by the Boardas the collective-bargaining representative of the employees of theRespondent in the appropriate unit described above and in the Board'scertification, and that the Union at all times since November 18, 1965,has been the exclusive bargaining representative of all the employeesin the aforesaid unit, within the meaning of Section 9(a) of the ActWe further find that the Respondent has, since December 9, 1965,refused to bargain collectively with the Union as the exclusive rep-iesentative of its employees in the unit, and that, by such refusal, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act3r%'IHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputesbui dening and obstructing commerce and the free flow of commerceV THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and, upon request,bargain collectively with the Union as the exclusive representative ofall the employees in the appropriate unit, and, if an understandingis reached, embody such understanding in a signed agreementCONCLUSIONS OF LAW1Union of Powerhouse Workers, Local No 1, is a labor organiza-tion as defined in Section 2(5) of the Act2All utility department employees located al the FernandinaBeach, Florida, plant, excluding all other employees, watchmen,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act3The above-named labor organization was, on November 18, 1965,and at all times thereafter, the exclusive representative of all employ-ees in the aforesaid appropriate unit for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act4 By refusing, on and since December 9, 1965, to bargain collec-tively with the above-named labor organization as the exclusive rep-s Salerno Megowen Btsouit Company152 NLRB 8040 K Van and Storage Ino, 127NLRB 1537,1539,enfd 297 F 2d 74 (C A 5) RAYONIER, INCORPORATED179resentative of its employees in the aforesaid appropriate unit, theRespondent has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act5The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe ActORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Boaid hereby orders that theRespondent Rayonier, Incorporated, Fernandina Beach, Florida, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerning wages, hours, andterms and conditions of employment with Union of Powerhouse Work-ers, Local No 1, as the exclusive representative of all the employees inthe following unitAll utility department employees located at the Fernandina Beach,Floi ida, plant, excluding all other employees, watchmen, guards, andsupervisors as defined in the Act(b) In any like or related manner, interfering with efforts of Unionof Powerhouse Workers, Local No 1, to bargain collectively2Take the following affirmative action which the Board finds willeffectuate the policies of the Act(a) Upon request, bargain collectively concerning wages, hours, andterms and conditions of employment, with the above-named labororganization as the exclusive iepresentative of all employees in theappropriate unit, and if an understanding is reached, embody suchunderstanding in a signed agreement(b)Post at its plant at Fernandina Beach, Florida, copies of theattached notice marked "Appendix " 4Copies of said notice, to befurnished by the Regional Director for Region 12, shall, after beingduly signed by the Respondent's authorized representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily postedReasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material(c)Notify the Regional Director for Region 12, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewithk In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words'a Decision and Order'the words ' aDecree of the United States Court of Appeals Enforcing an Order ' 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Union ofPowerhouse Workers, Local No. 1, as the exclusive bargainingrepresentative of the employees in the appropriate unit.The appropriate unit is :All utility department employees located at the Employ-er'sFernandina Beach, Florida, plant, excluding all otheremployees, watchmen, guards, and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interfere with effortsofUnion of Powerhouse Workers, Local No. 1, to bargaincollectively.RAYONIER, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 706 Federal Office Building, 500 Zack Street, Tampa, Florida,Telephone No. 228-7711, Extension 257.Acme Industrial Products, IncorporatedandInternational Union,United Automobile, Aerospace and AgriculturalImplementWorkers of America, AFL-CIO.Case No.4-CA-3770.April O,1966DECISION AND ORDEROn December 29,1965, Trial Examiner Charles W. Schneider issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision, together with a supporting brief.158 NLRB No. 7.